Title: From Thomas Jefferson to Moustier, 17 May 1788
From: Jefferson, Thomas
To: Moustier, Elénore François Elie, Comte de


          
            
              Dear Sir
            
            Paris May 17. 1788.
          
          I have at length an opportunity of acknoleging the receipt of your favors of Feb. and Mar. 14. and of congratulating you on your resurrection from the dead among whom you had been confidently entombed by the news-dealers of Paris. I am sorry that your first impressions have been disturbed by matters of etiquette, where surely they should least have been expected to occur. These disputes are the most insusceptible of determination, because they have no foundation in reason. Arbitrary and senseless in their nature, they are arbitrarily decided by every nation for itself. These decisions are meant to prevent disputes, but they produce ten where they prevent one. It would have been better therefore in a new country to have excluded etiquette altogether; or, if it must be admitted in some form or other, to have made it depend on some circumstance founded in nature, such as the age or  stature of the parties.—However you have got over all this, and I am in hopes have been able to make up a society suited to your own dispositions. Your situation will doubtless be improved by the adoption of the new constitution, which I hope will have taken place before you receive this. I see in this instrument a great deal of good. The consolidation of our government, a just representation, an administration of some permanence and other features of great value, will be gained by it. There are indeed some faults which revolted me a good deal in the first moment: but we must be contented to travel on towards perfection, step by step. We must be contented with the ground which this constitution will gain for us, and hope that a favourable moment will come for correcting what is amiss in it. I view in the same light the innovations making here. The new organisation of the judiciary department is undoubtedly for the better. The reformation of the criminal code is an immense step taken towards good. The composition of the Plenary court is indeed vicious in the extreme. But the basis of that court may be retained and it’s composition changed. Make of it a representative of the people, by composing it of members sent from provincial assemblies, and it becomes a valuable member of the constitution. But it is said the court will not consent to do this. The court however has consented to call the States general, who will consider the plenary court but as a canvas for them to work on. The public mind is manifestly advancing on the abusive prerogatives of their governors, and bearing them down. No force in the government can withstand this in the long run. Courtiers had rather give up power than pleasures: they will barter therefore the usurped prerogatives of the king for the money of the people. This is the agent by which modern nations will recover their rights. I sincerely wish that in this country they may be contented with a peaceable and passive opposition. At this moment we are not sure of this. Tho’ as yet it is difficult to say what form the opposition will take, it is a comfortable circumstance that their neighboring enemy is under the administration of a minister disposed to keep the peace. There are some little symptoms however lately, which look as if the war of the Eastern might gain upon the Western parts of Europe. Sweden has notified the court of Denmark it’s intention to arm 8. ships of the line and some frigates. Denmark has in consequence determined to arm an equal force. Spain has sent 7. ships of the line with some frigates to sea. Their destination not yet known to the public. And she is going on with further naval armaments. England sends a squadron to the Mediterranean  to protect her commerce against the Moores, and reinforcements of men to her West and East Indies. France sends three regiments to the East Indies, officers to Tippoo Saib’s army, and receives an Embassy from this chief. Thus you see that things are insensibly taking the position of war, with professions of peace. Engage in war who will, may my country long continue your peaceful residence, and merit your good offices with that nation whose affections it is their duty and interest to cultivate. Accept these and all other the good wishes of him who has the honour to be with sincere esteem & respect Dear Sir your most obedient & most humble servant,
          
            Th: Jefferson
          
          
            P.S. The hundred bottles of Frontignan are forwarded to Mr. Bondfeild at Bordeaux, who will send them to you.
          
        